Citation Nr: 1604107	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  15-11 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to miliary sexual trauma (MST).    



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The appellant served on active duty from November 1975 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA).

In July 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not shown to have PTSD due to a corroborated stressor event during service or to have any other acquired psychiatric disorder, which is related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD based on MST, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Establishing service connection for PTSD generally requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R.  § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th or 5th edition, of the American Psychiatric Association (DSM- IV or 5).  Id., see also 38 C.F.R.  § 4.125(a).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. 

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has PTSD due to physical and sexual assaults, which occurred while he was participating in Marine Corps recruit training.  More specifically, the Veteran testified that early in training, his drill sergeant physically assaulted him by pushing him down with his boot and stepping on his back.  The Veteran noted that this assault resulted in him being out of training for three days; that he was confined to the barracks during this time; and that he was not permitted to go to sick call.  The Veteran has also testified that he was subsequently subjected to a "blanket party" attack by his platoon members and that during this attack, he was assaulted sexually.  

Additionally, he reported that three days later, he was subjected to a second sexual assault.  He indicated that at that point he felt very unsafe and started urinating on himself while in bed to deter anyone from assaulting him.

Current medical evidence does reasonably show that the Veteran has a current psychiatric disability with diagnoses that include PTSD, depressive disorder, mood disorder NOS and alcohol dependence.  However, the weight of the evidence is against a finding that any current psychiatric disability is related to service and in regard to the specific claim for PTSD, there is no credible evidence that the alleged sexual and physical assaults during recruit training actually occurred.   

In regard to the potential occurrence of the reported physical and sexual assaults, neither the service medical records nor the service personnel records show any indication that these events occurred.  A January 12, 1976 progress note shows that the Veteran had a rash on his hands that was itching and spreading to his chest and that the diagnostic assessment was rash caused by anxiety.  However, the note does not contain any information pertaining to what might have caused the Veteran's anxiety.  Then, at a January 16, 1976 medical visit, the Veteran reported urinary frequency during the day and in bed.  He indicated that he had had a history of urinary frequency since birth and had been seen by a physician for this problem at age 10 and again at age 14 with no relief.  He noted that this physician had informed him that he would probably have the problem for his entire life.  The January 16, 1976 examining medical professional found that the Veteran had enuresis that had existed prior to service.  This finding is not consistent with the Veteran's recollection of events.    

The medical professional also noted that the Veteran had wet the bed every day since beginning training and indicated that the plan for him was an administrative separation.  At a subsequent psychiatric evaluation, the evaluating mental health professional determined that the Veteran did not have a mental or physical disability that would warrant his discharge and that the Veteran did not require any psychiatric treatment.  The mental health professional noted that the Veteran had a life-time history of bedwetting; that all efforts to correct the problem had been futile; and that he was unsuitable for military service.  Similarly, the service personnel records show that the Veteran was discharged due to unsuitability.  A January 21, 1976 platoon commander's evaluation indicated that the Veteran had continued to wet the bed since the beginning of training and also lacked self-discipline and motivation.  Thus, the platoon commander found that the Veteran should be discharged for the good of the Marine Corps.  

Subsequently, on January 22, 1976, the Veteran was informed that he was to be processed for an administrative discharge based on unsuitability due to enuresis and that he could submit a written statement on his behalf if he so desired.  In response, the Veteran indicated that he did not desire to submit a statement.  

Thus, the service treatment and personnel records do not tend to corroborate the occurrence of the reported assaults or that the Veteran was urinating in his bed to try and protect himself from being victimized by assault.   Instead, they tend to indicate that the Veteran had enuresis prior to service; that he continued to experience the problem on a consistent basis during recruit training; and that because attempts to ameliorate the problem had been unsuccessful, he was discharged for unsuitability.  

The Board also notes at a February 2011 private psychological consultative examination conducted in relation to the Veteran's claim for Social Security Administration (SSA) disability benefits, he reported that he had recurring nightmares or flashbacks of killing people in Vietnam (the Veteran was not in Vietnam) as a marine and did not report the alleged assaults during recruit training.

As the record clearly shows that the Veteran did not serve in Vietnam, this report is clearly not credible, along with being inconsistent with his later testimony that his PTSD symptomatology stems from the alleged assaults during training.  Accordingly, given this inaccuracy and inconsistency, the Board is not able to find credible the Veteran's more recent reporting concerning stressor events during service (i.e. the reports of physical and sexual assaults).  

Further, there is no direct corroborating evidence that these alleged assaults occurred.  While this occurs in some of these cases, the facts of this case (as cited above) provide highly probative evidence against the Veteran's recollection of events.   

Additionally, a nexus between a psychiatric disability other than PTSD and the Veteran's military service has also not been established.  In this regard, at a November 2012 VA examination, the Veteran was diagnosed with major depressive disorder, PTSD and alcohol dependence in early full remission.  The examiner then specifically found that the Veteran's psychiatric disorders were less likely than not incurred in or caused by the Veteran's claimed in-service injury, event or illness.  The examiner indicated that the Veteran's service treatment records and service personnel records were not indicative of manifestation of a mental disorder but instead showed that he was discharged from the military because he was found to be unsuitable due to bedwetting and unable to adjust to the stress of military life.  

This opinion specifically weighs against a finding of a nexus between any current psychiatric disability and the Veteran's military service and there are no medical opinions of record to the contrary (i.e. an opinion tending to indicate that a nexus is present between current psychiatric disability and service).    

The Board notes that the examiner also found that it was less likely than not that the Veteran's records supported the occurrence of a military sexual assault while at the same time noting that the Veteran's reporting of the assault and PTSD symptoms had remained consistent.  When considered in conjunction with the Board's underlying finding that the Veteran's reporting of the alleged assaults is not credible, this opinion weighs against the alleged assaults actually occurring.   Like the Board, the examiner's review of the service records led him to determine that it was less likely than not that the alleged military sexual assaults occurred.  Also, to the to the extent that the examiner was opining that the assaults likely did occur based on the Veteran's consistent reporting of them, such a finding is based entirely on an inaccurate factual predicate, as the Board has specifically found the reports of the assaults not credible.  Accordingly, such an opinion cannot be afforded any probative value.

The Board notes that the Veteran has submitted reports from some relatives asserting that he did not have any problems with enuresis as a child.  However, the Veteran is already not deemed to be a credible historian and these family member reports, which he appears to have solicited, clearly serve his interest in attempting to obtain service-connected compensation.   Consequently, the Board credits the Veteran's much more contemporaneous admission of a long history of enuresis dating back to childhood recorded in the service records and does not credit the much less contemporaneous reports of the family members.  

Finally, at the July 2015 Board hearing, the Veteran did indicate that he received private inpatient mental health treatment in  approximately 1983 without providing any specific detail on the nature or source of this treatment.  (The Veteran did also report during the November 2012 VA examination that he was hospitalized in 1974 due to threats to his in-laws and spouse.  However, because the Veteran did not have spouse in 1974, the Board presumes that he was referring to the reported initial post-service hospitalization in approximately 1983, which he referred to at the hearing).  Records associated with this reported treatment are not associated with the claims file and as explained below, VA did not have a duty to obtain them.  However, the Board also notes that the instant decision is not predicated on whether or not the Veteran received inpatient mental health treatment in 1983.  Rather, it is predicated on a psychiatric disability not becoming manifest in service based on the Board and the VA examiner's review of the service records; the Veteran's current psychiatric disability not being shown to be otherwise related to service based on the VA examiner's opinion; a stressor event not being established during service; and the Veteran not being a credible historian, which was clear at the hearing before the undersigned in July 2015.  

The Board is fully cognizant that sexual abuse is a significant problem in our nation's military and that many such events go unreported.   However, in this case, the occurrence of the Veteran's alleged in-service stressors of sexual and physical assault and Vietnam combat have not been established and the weight of the evidence indicates that a current acquired psychiatric disability, to include PTSD, did not become manifest in service and is not otherwise related to service.  Accordingly, the preponderance of the evidence is against this claim and it must be denied.  38 C.F.R. § 3.303, 3.304; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany, 9 Vet. App. 518 (1996).

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice in a letter sent to the Veteran in January 2012.   

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records, post-service VA treatment records and medical records associated with the Veteran's claim for SSA benefits are associated with the claims file.  VA has also provided an adequate psychological examination in this case.   
  
During the July 2015 Board hearing, the Veteran did indicate that he received private inpatient mental health treatment in 1983 and that he would attempt to obtain records of this treatment.  Consequently, the record was held open for 60 days to allow the Veteran to make these attempts.  The Veteran did not subsequently submit any such records, nor did he indicate that he needed more time to attempt to obtain them.  Additionally, throughout the course of the appeal, the Veteran has not provided VA with any specific identifying information for this source of private medical treatment.  Accordingly, VA did not have a duty to attempt to obtain these records.  38 C.F.R. § 3.159(c)(1).  This issue was fully addressed at the Veteran's hearing, in detail (see transcript at page 16).    

Furthermore, in Bryant v. Shinseki, the Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. 3.103(c)(2)  requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the July 2015 Board hearing, the VLJ fully explained the issue on appeal.  The VLJ also asked specific questions in relation to whether there was any outstanding evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.
 
There is no indication of additional existing obtainable evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to miliary sexual trauma, is denied.    




____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


